       Case 3:20-cv-00071-PDW-ARS Document 38 Filed 09/02/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                   EASTERN DIVISION

Self Advocacy Solutions N.D., League of
Women Voters of North Dakota, Maria Fallon
Romo,                                                 PLAINTIFFS’ CONSENTED MOTION
                                                      FOR EXTENSION OF TIME TO FILE
                                Plaintiffs,            MOTION FOR ATTORNEYS’ FEES,
                                                           EXPENSES, AND COSTS
         vs.

Alvin Jaeger, in his official capacity as                      Case No. 3:20-cv-00071
Secretary of State, Debbie Nelson, in her
official capacity as County Auditor of Grand
Forks County,

                                Defendants.


       Pursuant to Fed. R. Civ. P. 54(d)(2)(B) and Local Rule 54.1, Plaintiffs respectfully seek an

extension of time to file a motion for attorneys’ fees, expenses, and costs in this matter to permit

the parties time to discuss the possibility of resolving the matter without the need for further action

by the Court. Plaintiffs’ motion is currently due on September 11, 2020; Plaintiffs request that the

deadline to file their motion be extended to September 25, 2020.

       The Secretary’s counsel has indicated that he consents to the filing of this motion.



 September 2, 2020

 By:    /s/ Mark Gaber                            By:    /s/ Derrick Braaten
        Mark Gaber                                       Derrick Braaten
        Danielle Lang*                                   Derrick Braaten (ND#06394)
        Dana Paikowsky*#                                 Carey Goetz (ND #05958)
        Aseem Mulji*#                                    BRAATEN LAW FIRM
        CAMPAIGN LEGAL CENTER                            109 North 4th Street, Suite 100
        1101 14th Street NW, Suite 400                   Bismarck, ND 58501
        Washington, DC 20005                             Telephone: (701) 221-2911
        Telephone: (202) 736-2200                        derrick@braatenlawfirm.com
        mgaber@campaignlegal.org                         carey@braatenlawfirm.com
        dlang@campaignlegal.org
        dpaikowsky@campaignlegal.org                      /s/ Sarah M. Vogel
        amulji@campaignlegal.org                          Sarah M. Vogel (ND#03964)

                                                  1
Case 3:20-cv-00071-PDW-ARS Document 38 Filed 09/02/20 Page 2 of 2




                                                SARAH VOGEL LAW FIRM
 * Admitted pro hac vice                        P.O. Box 385
 # Licensed in CA only; supervision             Bismarck, ND 58502-0385
 by                                             Telephone: (701) 355-6521
 Danielle Lang, a member of the D.C.            sarahvogellaw@gmail.com
 Bar
                             Attorneys for Plaintiffs




                                         2
